Case: 11-14331       Date Filed: 05/22/2013   Page: 1 of 2


                                                                           [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 11-14331
                           ________________________

           D.C. Docket Nos. 1:10-cv-00187-ODE; 08-BKC-06612-JEM
In Re:
             DENISE CODRINGTON,

                                                                               Debtor.
________________________

WELLS FARGO BANK, N.A.,


                                                                  Plaintiff - Appellant,

                                         versus

NEIL C. GORDON,
Chapter 7 Trustee for the Estate
of Denise Codrington,

                                                                Defendant - Appellee.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                    (May 22, 2013)
                Case: 11-14331       Date Filed: 05/22/2013       Page: 2 of 2


Before TJOFLAT and PRYOR, Circuit Judges, and HUCK,* District Judge.


PER CURIAM:

       This case returns to us after we certified two questions to the Supreme Court

of Georgia. Both involved the boundaries of the attestation requirement of

O.C.G.A. § 44-13-33. The reader is referred to our previous certification opinion,

Wells Fargo Bank, N.A. v. Gordon, 691 F.3d 1336 (11th Cir. 2012).

       The Georgia Supreme Court, in an opinion dated February 18, 2013,

answered the certified questions. See Wells Fargo Bank, N.A. v. Gordon, 292 Ga.

474, ___ S.E.2d ___ (Ga. Feb. 18, 2013). The court held that a security deed that

was not acknowledged and signed by an unofficial witness was not “duly filed,

recorded, and indexed” and did not provide constructive notice to all subsequent

bona fide purchasers, regardless of the fact that an attached waiver was attested to

by witnesses. The court further held that the attested waiver was insufficient to

provide “inquiry notice” to subsequent bona fide purchasers of the existence of the

unattested security deed.

       Accordingly, the judgment of the District Court is

       AFFIRMED.


       *
          Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.


                                                2